Citation Nr: 0031246	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for a post-operative laminectomy with 
osteoarthritis of the lumbar spine.

2.  Entitlement to a disability rating in excess of 
20 percent for the post-operative residuals of a left knee 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from March 1971 to September 
1991.  These matters come to the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to disability ratings in excess of 
20 percent for the low back and left knee disorders, 
respectively.  The veteran perfected an appeal of that 
decision.

The January 1999 rating decision was promulgated as the 
result of a routine periodic examination, which was conducted 
for the purpose of determining whether the veteran's 
disabilities had improved.  If such an examination indicates 
that the disability has increased in severity, VA is to treat 
the examination report as an informal claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413 (1999).

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining VA 
and private medical records, if a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  If VA is unable to obtain relevant records, the 
veteran must be so informed.  The Veterans Claims Assistance 
Act of 2000 (Nov. 10, 2000) (to be codified at 38 U.S.C. 
§ 5103 and 5103A).  The veteran has not been informed of the 
evidence needed to substantiate his claim, nor has he been 
asked to identify all relevant medical treatment sources.

The evidence of record indicates that the veteran has 
received extensive treatment for his orthopedic problems from 
the VA Medical Center (MC) in Portland, Oregon.  The RO did 
not obtain those records prior to rendering the January 1999 
decision.  Because the veteran has, in essence, submitted an 
informal claim for an increased rating, VA must obtain the 
designated records and inform the veteran of any records that 
are not obtained.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are followed and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  In accordance with the duties 
described above, the RO should obtain the 
names and addresses of all medical care 
providers, inpatient and outpatient, VA 
and private, who treated the veteran for 
a left knee or low back disorder since 
February 1997.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
VAMC in Portland, Oregon, since at least 
February 1997.  

3.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and severity of his low back 
and left knee disabilities.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
left knee and provide a diagnosis of any 
pathology found.  In examining the back 
the examiner should be asked to specify 
whether the examination revealed any 
evidence of sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  If a 
neurological examination is needed in 
order to make this determination, that 
examination, including any relevant 
diagnostic testing, should be conducted.  
The examiner should also determine the 
range of motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain.

The examiner should also be asked to 
specify whether the examination revealed 
any evidence of muscle spasm, loss of 
lateral spine motion in the standing 
position, listing of the spine to one 
side, positive or negative Goldthwaite's 
sign, limitation of forward bending in 
the standing position, osteoarthritic 
changes or narrowing or irregularity of 
joint spaces, or any abnormal mobility on 
forced motion.

In examining the knee the examiner should 
describe all of the manifestations of the 
left knee disorder and document any 
limitation of motion, including any 
specific limitation of motion due to 
pain, expressed in terms of full 
extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking.  

The examiner should also describe any 
functional loss pertaining to the low 
back or left knee, including the 
inability to perform normal working 
movements of the back or knee with normal 
excursion, strength, speed, coordination, 
and endurance.  The examiner should also 
be asked to evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms.  
In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also be asked to 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
low back and left knee pathology.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
all notice requirements have been 
fulfilled, that all relevant records have 
been obtained, and that the requested 
examination and opinions are in complete 
compliance with the directives of this 
remand.  If not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to disability ratings in 
excess of 20 percent for the left knee 
and low back disorders, respectively.  If 
any benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



(continued on next page)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


